Citation Nr: 1227515	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cancer of the tongue, claimed as a malignant tumor of the throat, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  At the time of the hearing, the Veteran submitted additional evidence and waived initial RO consideration of this new material.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2011).  

In February 2012, the Board referred the case for an expert opinion from the Veteran's Health Administration (VHA).  The VHA opinion report, dated in March 2012, has since been submitted to the Board, and appellate review may ensue.  

In July 2012, the Veteran submitted additional argument and evidence with a waiver of initial RO consideration of this additional material.  The Board accepts this additional material for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2011).  


FINDING OF FACT

The evidence of record does not show that the Veteran's cancer of the tongue is etiologically related to his period of active service or any incidents therein (to include presumptively).  




CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in October 2008 of the criteria for establishing service connection for his cancer of the tongue disorder, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the October 2008 correspondence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in November 2008.  Nothing more was required.  

The duty to assist also has been fulfilled as VA medical records relevant to this claim have been requested and obtained and the Veteran has been provided with a VHA medical review and opinion related to his claim.  The Board notes that in a July 2012 statement, the Veteran complained that the Board had required him to obtain a private medical opinion in favor of his claim, then obtained an opinion from a VHA expert who had never seen him.  He contended that for VA to require him to obtain a medical opinion and then disregard it would not serve justice in his case.  

A review of the transcript of the Veteran's July 2011 Board hearing reveals that the undersigned suggested to the Veteran and his representative that obtaining a private medical opinion from his doctors represented good practice and might provide evidence in his favor.  The record was then left open for 30 days to allow the Veteran to obtain such opinions, and one was submitted several days later.  At no time was the Veteran required to obtain this opinion.  See transcript at pp. 5-6.  

Moreover, while a VA examination was not required in this case, see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the requirements to obtain a VA examination), the Board exercised its discretion to obtain a VHA medical opinion because it determined, "in its judgment, such medical expertise [was] needed for [an] equitable disposition of the appeal."  See 38 C.F.R. § 20.901 (2011).  The fact that the Board below in its discussion of the claim grants more weight to the March 2012 VHA medical opinion than to the July 2011 medical opinion obtained by the Veteran does not represent an unjust development, as alleged by the Veteran, but is part and parcel of adjudicating a claim for VA compensation.  As noted below, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Such has been done in this case.  

The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of a chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Section 1116(a) of Title 38 provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  The following diseases are associated with herbicide exposure for the purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

VA has also recently determined that a presumption of service connection is not warranted based on exposure to herbicides used in Vietnam for cancers of the oral cavity, including lips and tongue, and cancer of the pharynx, including tonsils.  See Notice, 75 Fed. Reg. 32540-32553 (2010).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and § 1116 and 38 C.F.R. § 3.303.  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicide agents, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

Generally, in order to prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks entitlement to service connection for cancer of the tongue, claimed as a malignant tumor of the throat, to include as due to exposure to herbicides.  In his VA 9, Substantive Appeal the Veteran claims permanent side effects from his cancer and its treatment including: difficulty swallowing; hoarseness; dry mouth; change in voice; and sore throat.  He essentially contends that his tongue cancer was due to exposure to Agent Orange when he served in the infantry in Vietnam.  He also contends in his most recent submissions that his tongue cancer also included laryngeal cancer so that his claim may be presumptively service-connected under VA regulations governing disease associated with herbicide exposure.  

The Veteran's DD Form 214 indicates that the Veteran served in Vietnam between October 1971 and August 1972 as a light weapons infantryman and that he received the Combat Infantryman's Badge (CIB) among other medals and decorations.  

Service treatment records are negative for any indication of tongue or throat cancer in service.  The Veteran's April 1973 discharge examination showed no abnormalities of the mouth and throat.  

Post-service, VA treatment records dated from August 2008 to November 2008 show a diagnosis of stage IV squamous cell carcinoma of the base of the tongue and treatment with chemotherapy and radiation.  The Veteran had been complaining of progressive and persistent left-sided sore throat with intermittent hoarseness and a 10-pound weight loss over the previous six months.  

August 2008 VA medical records included an ear, nose, and throat (ENT) evaluation in which an exophytic mass was noted at the base of the left tongue and that the larynx was within normal limits.  A CT scan also noted a soft tissue mass centered at the left base of the oral tongue that appeared to cross the midline to involve the right side as well.  It also was noted that the findings were highly suspicious for malignancy and that there was no obvious glottis involvement.  

A September 2008 VA medical record noted a physician's initial impression that the tongue carcinoma was most likely related to prior exposure to tobacco and alcohol but HPV exposure was also likely.  

A February 2009 VA medical record noted that a scan showed that the Veteran was now cancer-free at this stage.  

July 2009 VA medical records indicated that the Veteran underwent a microlaryngoscopy to examine the larynx for disease or abnormality after he complained of dysphasia and hoarseness for the previous five weeks associated with soreness on the neck at the level of the thyroid cartilage.  Results of the microlaryngoscopy are not included in the claims file.  

In an August 2009 signed statement to a member of Congress, the Veteran claimed that his radiation doctor informed him that throat/tongue cancers can be caused by exposure to Agent Orange.  He noted that VA denied his claim explaining that throat/tongue cancers are not caused by exposure to Agent Orange.  However, he noted that VA recognizes larynx/trachea cancer as being caused by Agent Orange exposure.  He stated that he disagreed with the denial of his claim because the larynx/trachea is a part of the throat/tongue.  

During his July 2011 Board hearing, the Veteran testified that he found out he had cancer of the tongue in September 2008 or September 2009 and that he was thereafter treated with chemotherapy and radiation.  He said that his cancer of the tongue was now in remission, that no part of his tongue had to be removed, and that this cancer had not spread.  The Veteran also claimed that three of his physicians told him that his cancer of the tongue was due to Agent Orange.  See transcript at pp. 3-4.  

His representative also argued that Australia now granted its Vietnam veterans with tongue cancer a presumption related to Agent Orange.  He also provided a copy of a Board decision in February 2011 that granted service connection to another veteran for cancer of the tongue as due to herbicide exposure.  See transcript at p. 4.  

Correspondence from Dr. P.P.K. dated in July 2011 stated that the Veteran was diagnosed as having stage IV squamous cell carcinoma of the base of the tongue in August 2008 and subsequently was treated successfully with concurrent chemoradiation.  At the time of writing, Dr. P.P.K. indicated that the Veteran was free of disease.  Dr. P.P.K. also noted that the site of the tumor originally was mentioned as the base of the tongue.  However, the VA fee-basis physician noted that the tumor was extended caudally into the supraglottic larynx, which made the cancer more likely than not Agent Orange related upper aero digestive cancer.  

In February 2012, the Board requested a medical review by a VHA specialist after determining that any medical opinions then found in the record were inadequate or incomplete to allow the Board to adjudicate the claim without further medical clarification.  In March 2012, a VHA hematologist and oncologist reviewed the claims file and found that the diagnosis of cancer at the base of the tongue was not at least as likely as not the result of the Veteran's period of active service, including exposure to herbicides such as Agent Orange.  The expert noted that according to VA regulations and her own knowledge, Agent Orange exposure is not associated with the development of base-of-tongue cancers.  

The expert also opined that the pivotal issue in the case was determining as accurately as possible whether the Veteran was diagnosed with a cancer of the base of the tongue or a cancer of the larynx.  The expert noted that the August 2008 ENT evaluation indicated a mass was visualized at the base of the tongue while the larynx was found to be within normal limits.  The VHA expert opined that this was the key component to determining the location of the cancer at issue.  Subsequently, in July 2011 Dr. P.P.K. noted that the tumor extended into the supraglottic larynx.  However, the VHA expert stated that she was not sure how Dr. P.P.K. made this determination because she did not see documented evidence of glottis involvement at the time of the diagnosis.  The VHA expert opined that her review of the medical records at issue showed that the tumor originated from the base of the tongue.  

In a July 2012 signed statement, the Veteran said that the medical opinion of the doctor who had treated him since 2008 should take precedence over a doctor who had never examined him.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for cancer of the tongue, claimed as a malignant tumor of the throat, to include as due to exposure to herbicides.  The Veteran contends that presumptive service connection for his cancer of the tongue is warranted due to exposure to herbicides during his service in Vietnam.  Despite the Veteran's presumed exposure to an herbicide agent because of his service in Vietnam in 1971 and 1972, as noted above presumptive service connection under the provisions of 38 C.F.R. § 3.307(a)(6) is not applicable for this claim as service connection due to herbicide exposure is only warranted for a specific list of diseases under 38 C.F.R. § 3.309(e) and cancer of the tongue is not among those diseases.  See also Notice, 75 Fed. Reg. 32540-32553 (2010).  

In fact, VA has also specifically determined that cancers of the oral cavity, including lips and tongue, and of the pharynx, including tonsils, are not associated with exposure to an herbicide agent for purposes of the presumption.  Id.  That is, taking account of the available evidence and the analysis of the National Academy of Science (NAS), the Secretary has found that the credible evidence against an association between herbicide exposure and these particular cancers and disorders outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for cancer of the tongue.  As summarized by the March 2012 VHA opinion above, there also is no persuasive evidence in this case that the Veteran had a laryngeal cancer, rather than a base-of-tongue cancer, which would have entitled him to presumptive service connection under 38 C.F.R. § 3.309(e).  

However, even if cancer of the tongue is not listed as a presumptive disease under the applicable regulations, service connection may still be considered on a direct basis in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The evidence in the record is ambiguous on whether the Veteran suffers any residuals from his tongue cancer now in remission and, therefore, suffers from a current disability.  During his Board hearing the Veteran testified that his cancer was now in remission and that no part of his tongue had to be removed.  A February 2009 VA medical record also noted that a scan showed that the Veteran was now cancer-free at this stage.  While we do not know the results of the July 2009 microlaryngoscopy, which was undertaken to examine the Veteran's larynx for disease or abnormality, that procedure took place two years before the Veteran testified at his Board hearing that his cancer of the tongue had not spread.  Nonetheless, for the purpose of adjudicating this claim, the Board assumes that there may be some minimal residuals currently present (such as the side effects noted in his VA Form 9) and the Board acknowledges that there is a chance of recurrence of the cancer at any time.  Therefore, the Board finds that the Veteran has a current disability related to his complaint.  

As to service incurrence, information in the claims file indicates that the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  The Veteran is competent, for example, to testify about the circumstances, conditions or hardships of his service in Vietnam.  See 38 U.S.C.A. § 1154(b).  

However, the Board notes that the evidence does not show, nor does the Veteran contend, that he experienced the onset of his cancer during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to his mouth or throat.  While the Board finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal, he has not testified that he incurred cancer during service in Vietnam.  The Board does not dispute that he served in Vietnam and was presumptively exposed to Agent Orange.  

A combat veteran, as any veteran, still needs evidence of a nexus between his current disability and the injury or disease he had in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  The Veteran has presented no such persuasive medical evidence.  

The clinical evidence of record reflects a diagnosis of stage IV squamous cell carcinoma of the base of the tongue in 2008.  There is no evidence that the Veteran was diagnosed with a tongue or throat disorder before August 2008, or 35 years after his separation from military service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the Veteran has not provided any persuasive medical evidence to support his assertion that the Veteran's period of military service (including exposure to herbicides) was the etiological cause of his tongue disease.  The Board notes that the evidence of record contains conflicting medical opinions regarding the Veteran's claim.  For example, a September 2008 VA medical record noted one physician's impression that the Veteran's tongue carcinoma was most likely related to prior exposure to tobacco and alcohol but HPV exposure was also likely.  

However, the July 2011 letter of Dr. P.P.K. suggested that the Veteran's cancer was related to his period of service, including exposure to Agent Orange.  The Board noted in its February 2012 request for a VHA opinion that neither medical opinion provided any rationale or sufficient explanation for the conclusions reached.  For example, Dr. P.P.K. noted that the site of the tumor was at the base of the tongue, but that it had been extended caudally into the larynx.  However, Dr. P.P.K. cited no medical evidence for his observation that the tumor was extended caudally into the supraglottic larynx, an observation specifically criticized and rejected by the VHA expert in her March 2012 report because there was no contemporary medical evidence to support it.  Without medical support in the record for his conclusion, his opinion is of little probative value, in spite of the fact he was treating the Veteran.   Further, VA regulations have already specifically concluded that cancer of the tongue is not a presumptive disease due to exposure to herbicide agents and Dr. P.P.K. did not adequately and persuasively explain why, in this Veteran's case, this Veteran's cancer of the tongue was more likely than not related to Agent Orange exposure.  

In addition, a February 2011 Board decision, which the Veteran submitted at his hearing and which granted another veteran service connection for tongue cancer, does not support his claim.  In that decision, the Board based its grant of service connection on a VA opinion which found both Agent Orange exposure and chronic smoking were at least as likely as not potential etiologies for that veteran's tongue and lymph node cancer.  The VA examiner addressed the fact that the NAS had concluded there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and tongue cancer and discussed further an Australian study in which the risk of death due to tongue cancer was increased as compared with other causes of death.  The four sentence opinion of Dr. P.P.K., in contrast, contains no such medical explanation of how the Veteran's case is based on Agent Orange exposure in spite of the conclusions of the NAS and VA regulations.  

Therefore, direct service connection fails in this case because there is no competent or credible medical evidence of record that links a current diagnosis of cancer of the tongue to active military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection fails because there is no medical evidence of record to show a diagnosis of a malignant tumor of the tongue or throat within one year of the Veteran's separation from active service in May 1973.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a).  

In reviewing the Veteran's claim the Board has reviewed his written statements and Board testimony.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and his service in Vietnam.  His testimony during his hearing was candid and credible, but the assumptions or beliefs he discussed in which he attributed his subsequent diagnosis of cancer of the tongue to possible exposure to Agent Orange is not competent or credible, as the medical evidence does not show a diagnosis of cancer of the tongue until August 2008.  The Board also notes that there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his cancerous condition can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the lay assertions as to the etiology of his claimed disorder has no probative value.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cancer of the tongue, claimed as a malignant tumor of the throat, to include as due to exposure to herbicides, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for cancer of the tongue, claimed as a malignant tumor of the throat, to include as due to exposure to herbicides, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


